DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14, 17, and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "At least one sealing surface" in line 2.  It is unclear whether the at least one sealing surface is the same as the sealing surface as claimed in claim 11.  It is suggested to be “the sealing surface.”
Claim 17 recites the limitation "the plurality of sealing components" in line 2.  It is unclear whether the plurality of sealing component includes the sealing component as claimed in claim 1.  It is suggested to distinguish the sealing component of claim 1 and additional sealing components.
Subsequent dependent claim 19 is rejected for its dependency on rejected base claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrocelli (U.S. 5,792,107).
Regarding claim 11, Petrocelli teaches a container (Fig. 1; Col. 3, line 10: the syringe 10) comprising: 
a syringe part (Fig. 1-2; Col. 3, line 13: the syringe body 11) that holds a medium (Fig. 1-2; Col. 1, lines 38-40: the syringe is suitable for use as a dispenser of a fluid; thus the syringe part must hold a fluid medium); and 
a sealing component (Fig. 2; Col. 4, line 37: a plunger 20) that seals one end of the syringe part (Fig. 2: showing the plunger 20 seals the left end of the syringe 10), wherein the sealing component is opened on an upper side, has a U-shaped cross 
the sealing component (Fig. 2: the plunger 20) includes:
a sealing surface (Fig. 2: annular beads 20.1);
a body part (Fig. 2: showing a body part of the plunger 20); and 
a groove provided between the sealing surface and the body part (Fig. 2: showing a recess on the body part between two annular beads 20.1 of the plunger 20; here the recess is deemed to be a groove), in which the sealing surface is in contact with an inner wall of the syringe part (Fig. 2; Col. 4, lines 33-36: two annular beads 20.1 against the cylindrical tubular wall of the syringe body 11), and when the sealing component expands due to an internal pressure of the container (when the gasket slides inside the syringe 10, there must be internal pressure of the syringe 10), the body part does not come into contact with the inner wall (Fig. 2: showing the body part of the plunger 20 does not come into contact with the inner wall of the syringe body 11 due to the groove).

The preamble of “electrophoretic medium” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.  
The designations “holds an electrophoretic medium” and “seals the electrophoretic medium inside the electrophoretic medium container” are deemed to be functional statements.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP § 2114(II).  Here, the syringe as taught by Petrocelli is identical to the presently claimed structure, and thus the syringe part would therefore have the ability to perform the use holding an electrophoretic medium, and the gasket would therefore have the ability to perform the use sealing the electrophoretic medium inside the electrophoretic medium container.
Further, the designation “when the sealing component expands due to an internal pressure of the syringe, the body part does not come into contact with the inner wall” is deemed to be functional limitations in apparatus claims with regard to the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrocelli in view of Satoshi (JP 2012/120585, using a machine translation for citation).
Regarding claim 12, Petrocelli discloses all limitations of claim 11 as applied to claim 11.  Petrocelli does not explicitly disclose an outer diameter of the sealing surface is larger than an outer diameter of another portion of the sealing component and larger than an inner diameter of the syringe part.
However, Satoshi teaches a syringe (Fig. 1; page 3, para. 3, line 1: a prefilled syringe 25) including a gasket (Fig. 1; page 3, para. 4, line 1: the prefilled syringe 25 provided with gasket 1).  The gasket includes two annular ribs 1b, 1c and a groove on the annular outer wall 1a between the two annular ribs 1b, 1c (Fig. 2; page 4, para. 1, lines 2-5).  Each of the annular ribs 1b and 1c is made slightly larger than the inner diameter of the outer cylinder 4 of the syringe 25 (page 4, para. 1, lines 6-7).  Thus, Satoshi teaches an outer diameter of the sealing surface (Fig. 2: the annular rib 1b) is larger than an outer diameter of another portion of the sealing component (Fig. 2: showing the outer diameter of the annular rib 1b larger than the diameter of the annular outer wall 1a) and larger than an inner diameter of the syringe part (page 4, para. 1, lines 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petrocelli by adjusting the outer diameter of the sealing surfaces larger than the outer diameter of the main body of the 

Regarding claim 14, Petrocelli teaches at least one sealing surface is provided at an uppermost portion of the sealing component (Fig. 2: showing the annular bead 20.1 at the uppermost portion of the plunger 20).

Regarding claim 15, Petrocelli teaches the sealing surface has a curved surface (Fig. 2: showing the annular bead 20.1 has a curved surface).
Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrocelli in view of Satoshi, and further in view of Maeda (U.S. 8,960,685).
Regarding claim 13, Petrocelli and Satoshi disclose all limitations of claim 12 as applied to claim 12.  Petrocelli and Satoshi do not explicitly disclose the sealing surface has a concave-convex multistage structure along a vertical direction.
However, Maeda teaches a gasket having multiple circular ribs that are to be in sliding contact with an inner wall of a syringe barrel (Fig. 1; Col. 3, lines 22-24).  The gasket has a front circular rib 1 that is deemed to be the sealing surface, and a groove defined by the front circular rib 1, the circular rib 2, and the main body of the gasket in which the structure has two circular ribs as shown in Fig. 1(a), while Fig. 1(d) shows the structure having three circular ribs.  Thus, Maeda teaches the sealing surface has a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petrocelli and Satoshi by substituting the sealing component with one having a concave-convex multistage structure as taught by Maeda because such a gasket provides excellent liquid-tightness and sliding resistance (Col. 3, line 33), and avoids the use of lubricative coating agents (Col. 3, line 36).

Regarding claim 18, Petrocelli, Satoshi, and Maeda disclose all limitations of claim 13 as applied to claim 13.  Petrocelli and Satoshi do not explicitly disclose a convex portion of the multistage structure of the sealing surface narrows toward a tip end.
However, Maeda teaches sealing surface 1 is a convex surface of the multistage structure of the sealing surface narrows toward a tip end (Fig. 1(d): showing the circular ribs having convex surfaces, and the top portion of the front circular rib 1 narrows toward the tip end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petrocelli and Satoshi by substituting the sealing surface with one having a convex portion of the sealing surface that narrows toward a tip end as taught by Maeda because simple substitution of one prima facie obvious. MPEP 2141(III)(B).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrocelli in view of Satoshi, and further in view of Holmqvist (U.S. Patent Pub. 2014/0309591), as evidence by Coefficient of Thermal Expansion (Webpage, May 20, 2017 using the Wayback Machine).
Regarding claim 16, Petrocelli and Satoshi disclose all limitations of claim 12 as applied to claim 12.  Petrocelli and Satoshi do not explicitly disclose the sealing component has a larger expansion coefficient than the syringe part.
However, Holmqvist teaches an auto-injector device 10 (Fig. 3a; [0032] lines 1-2) intended for use in combination with a standard pre-filled syringe 30 (Fig. 3a; [0036] lines 1-2).  The syringe is normally made of glass ([0036] line 5).  The syringe further comprises a movable plunger to seal the syringe ([0036] lines 19-21), and the movable plunger is preferably made of a rubber material to achieve a seal between the inner periphery of the syringe and the plunger ([0036] lines 22-24).  Thus, Holmqvist teaches the sealing component (the rubber plunger) has a larger expansion coefficient than the syringe part (the glass syringe), as evidenced by the document entitled “Coefficient of Thermal Expansion” (page 1, para. 4, line 3: empirically, αrubber ≈ 2.5αglass, here α is the coefficient of thermal expansion CTE defined as the fractional increase in length or volume per unit rise in temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Petrocelli and Satoshi by adopting rubber as the sealing component and glass as the syringe as taught by Holmqvist so .
Allowable Subject Matter
Claim(s) 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose nor render obvious all of the cumulative limitations of claims 17 and 19 with particular attention to the limitations:
a plurality of sealing components are connected in the vertical direction (claim 17);
the plurality of sealing components are connected by a rod-shaped insertion portion (claim 19).
Here, Petrocelli teaches a syringe (Fig. 1: 10) comprising a syringe part (Fig. 1-2: syringe body 11), a sealing component (Fig. 2: a plunger 20) having a U-shaped cross section and sealing the medium inside the syringe (Fig. 2), and the sealing component 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795   
                    
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795